Citation Nr: 1124430	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  06-06 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increase in a 30 percent rating for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran had active service from August 1980 to March 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 RO rating decision that, in pertinent part, denied an increase in the 30 percent rating assigned for bilateral pes planus.  In May 2009, the Board remanded this appeal for further development.  

The Board notes that a June 2009 VA examination report included an examiner's opinion that the Veteran had arthritis of the ankles that was at least as likely as not secondary to his service-connected bilateral pes planus.  At present the Veteran is solely service-connected for bilateral pes planus and for a left wrist disability.  He is not service-connected for any right or left ankle disabilities.  The Board finds that the examiner's opinion raises the issue of entitlement to service connection for bilateral ankle disabilities, to include as secondary to service-connected bilateral pes planus.  As that issue is not before the Board at this time, it is referred to the RO for appropriate action.  


FINDING OF FACT

The Veteran's service-connected bilateral pes planus is pronounced in degree.  


CONCLUSION OF LAW

The criteria for a 50 rating for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 5276 (2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence the VA will attempt to obtain.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In this case, in December 2004, September 2005, and May 2009 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for an increased rating for bilateral pes planus, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or submit any further evidence in his possession that pertains to the claim.  The May 2009 letter (noted above) also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The May 2009 letter further provided the Veteran with the schedular criteria for his claim for an increased rating for bilateral pes planus.  The case was last readjudicated in September 2009.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include: the Veteran's service treatment records; post-service VA treatment records; and VA examination reports.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified of and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was last afforded a June 2009 VA feet examination involving his bilateral pes planus.  The record contains no indication that such disability has grown more severe since the last examination.  There is no indication that there is additional evidence to obtain, there is no additional notice that should be provided, and there has been a complete review of all the evidence without prejudice to the Veteran.  As such, there is no indication that there is any prejudice to the Veteran by the order of the events in this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file, which includes the following:  his contentions; service treatment records; post-service VA treatment records; and VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  A decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, from the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).  

The Veteran's bilateral pes planus is rated 30 percent disabling under Diagnostic Code 5276.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  In considering other applicable diagnostic codes, the Board finds that because the Veteran has not been diagnosed with pes cavus, Diagnostic Code 5278 is not applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5278.  As the remaining diagnostic codes pertaining to the feet do not provide for a rating in excess of 30 percent, the remaining diagnostic codes cannot serve as a basis for an increased rating in this case.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5279, 5280, 5281, 5282, 5283, 5284.  

Under Diagnostic Code 5276, a 10 percent rating is warranted for moderate bilateral flatfoot (pes planus), with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A maximum 50 percent rating is warranted for pronounced bilateral pes planus, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

VA treatment records dated from February 2003 to July 2003 show treatment for disorders including bilateral pes planus.  

A March 2005 VA feet examination report noted that the Veteran reported that he had pain in his feet on a daily basis.  The Veteran indicated that the pain was constant and that it felt like a "broken bone-type pain".  He stated that he most often had weakness.  The Veteran denied that he had any stiffness and reported that he walked slowly when ambulating in or to maintain his balance.  He indicated that he would have poor balance at times and that he had easy fatigability secondary to pain.  He stated that his feet were not significantly painful at rest, but that he would have pain after approximately one minute of walking and after standing for two hours.  It was noted that the Veteran did not participate in any recreational activities secondary to the pain.  The Veteran indicated that he would have constant swelling of his feet, which would decrease slightly with rest and elevation.  He stated that sometimes his feet would look inflamed, mainly on the side of the feet, secondary to the position of his feet when standing.  

The Veteran reported that he had used special podiatry shoes and orthotics that were previously molded by VA.  He indicated that he had not been seen by at a VA facility for several years and that, therefore, his appliances had worn out.  The Veteran stated that pain from his bilateral pes planus would even wake him up approximately one time per night.  It was noted that the Veteran used no special treatment for his shoes other than buying his own shoes with good arch support.  The Veteran reported that he had previously taken Ibuprofen to alleviate the pain, but he was not presently taking it because he had not been to a follow-up appointment.  The Veteran indicated that he did not use any assistive devices to walk, other than the previously issued corrective shoes that he used until they wore out.  He remarked that he had not undergone any surgery for his pes planus.  The Veteran indicated that his pes planus caused pain while performing daily activities, but that he was able to tolerate the pain.  He reported that he was employed full-time for the Postal Service.  He indicated that he would have to stand all day for his job at a counter waiting on customers.  The Veteran stated that standing for a prolonged time on hard cement floors would hurt his feet.  

The examiner reported that the Veteran was pleasant, appropriate, and in no acute distress.  The examiner indicated that The Veteran ambulated ten feet from the waiting room to the examining room and that he used no assistive devices.  The examiner stated that the Veteran did have a mild antalgic gait, as well as stiff posturing with no discernible limp to favor either side.  The examiner reported that the monofilament was adequate to the plantar surfaces, bilaterally, and that the position sense was within normal limits.  It was noted that the Veteran had his toenails removed from his left foot and that he did have onychomycosis to all toenails of the right foot.  The examiner stated that the Veteran had flattening of his arches, bilaterally, and that such flattening was not correctable with palpation, sitting, or standing.  The examiner reported that on ambulation, the Veteran did have an abnormal stance in that he stood in a pronated state.  The examiner indicated that the Veteran had increased pain when walking on his tiptoes, as well as difficulty with tandem gait secondary to flat feet and pain to the feet.  It was noted that the Veteran did have pain to the dorsal aspects of his feet with dorsiflexion at 20 degrees and plantar flexion at 45 degrees, bilaterally.  

The examiner reported that the Veteran had tenderness to palpation to the plantar surfaces, to the arches, and at the bases of the toes with no obvious edema.  The examiner indicated that there were no active lesions and no swelling or redness of the Veteran's feet.  The examiner reported that the Achilles tendon was not tight to palpation, and that its alignment was within normal limits.  The examiner reported that X-rays, as to the Veteran's bilateral feet, showed a bilateral pes planus deformity with no evidence of acute fracture or dislocation in either foot.  The diagnoses included pes planus, bilaterally, severe, with chronic pain.  

VA treatment records dated from May 2005 to April 2009 show that the Veteran was treated for his bilateral pes planus on numerous occasions.  

The most recent June 2009 VA feet examination report noted that the Veteran reported that since the last VA feet examination in March 2005, he had been provided braces and arch supports.  The Veteran stated that he received arch supports every six months and braces every year.  He indicated that he previously underwent physical therapy with wax treatments, as well as exercises, in early 2000 or the late 1990s.  The Veteran reported that since 2005, he had undergone injections in his ankles with a steroid compound.  He stated that the injections lasted approximately two months, initially, but that towards the end of the treatment, they would only last for about two weeks.  He remarked that the injection only provided temporary relief and that his lasts injection was two years ago.  The Veteran indicated that the injections were painful and that the pain from the injections was greater than the relief he received, so he stopped undergoing the injections.  He stated that he had also been prescribed topical Lidocaine gel, which provided no relief.  

The Veteran reported that he was employed full time for the Postal Service.  He stated that he sold stamps at a counter.  The Veteran indicated that he continued to receive treatment from podiatrist at a VA facility and he was last treated in January 2009 for new supports and braces.  He stated that surgery was recommended approximately five years earlier, but that he declined the surgery because he daughter was in college and he could not afford to miss work.  The Veteran indicated that he currently had pain in both heels, arches, ankles, and toes.  He reported that he had a fungus of his toenails that had been present for many years.  He stated that his podiatrist would clean and trim the toenails and that he was give Mycelex cream for the toenail fungus.  It was noted that the Veteran had all of the nails on his left foot removed and that two of the nails had grown back on the great toe and second toe.  The Veteran indicated that all the nails were present on his right foot.  He stated that he currently had a fungal infection in the great toe, second toe, and fifth toe of the right foot, as well as the great toe and second toe of the left foot.  It was noted that the Veteran had not undergone light therapy, steroid therapy, or immunosuppressant therapy, and that his nails were thickened and yellow.  

The Veteran reported that in 2006, he felt something shift in his left foot and that he believed he had a fracture in his left foot.  He stated that X-rays taken at a VA clinic revealed that he had a lot of fractures in the foot.  He indicated that he wore a boot on the left foot for approximately three months.  The Veteran indicated that, currently, walking one to two blocks would produce pain in both feet and both ankles to a level of a ten out of ten.  He reported that standing at work for eight hours also produced pain to a ten out of ten in both his feet and ankles.  The Veteran indicated that he had pain in his ankles, heels, arches, and in the toes of his feet.  He related that he had pain 100 percent of the time in the feet and ankles and that the pain was a seven out of ten.  He stated that he would wake up in the middle of the night with pain in both feet and that he was unable to squat down due to poor stability.  The Veteran reported that he took Advil which would keep the pain in both feet at level of seven out of ten.  He indicated that drinking a little more alcohol after a long day would also keep the pain at a level seven.  

The Veteran related that he had flare-ups of foot and ankle pain that exceeded a level seven out of ten on a daily basis to a pain level of ten that would last until he would get off work, go home, and sit down.  He stated that during flare-ups, he would stop and rest.  The Veteran reported that he had ankle braces and shoe inserts.  It was noted that he did not use a cane.  The Veteran stated that he was not able to wear the shoe inserts with the braces and that he would wear the ankle braces at work and the shoe inserts at home.  He reported that the ankle braces and shoe inserts helped with stability, but not with his pain.  The Veteran indicated that he had redness in both feet and ankles after working and eight hour shift.  He stated that he also had warmth, tenderness, and stiffness in his feet and ankles 100 percent of the time.  He remarked that he had weakness and instability in both ankles secondary to pain and deformity of his feet.  The Veteran stated that he would fall if he did not wear is braces and shoes.  

The Veteran indicated that the pain in his feet and ankles made him unstable in the shower and that he would have to hold onto objects to stabilize himself.  The Veteran remarked that occasionally when his feet were very painful, he would sit down in a bathtub to help relieve some of the pain.  The Veteran reported that he had difficulty standing and reaching up to do any type of cleaning and that he was not able to stand on his toes.  He stated that he was not able to do any type of home maintenance and that he had to hire someone to perform home maintenance and yard maintenance.  The Veteran indicated that he had a lot of pain after standing eight hours at work and that he had difficulty walking back and for to get mail that had been held for customers.  He stated that his pain was so bad on some occasions that he felt like he was having a heart attack.  

The examiner reviewed the Veteran's medical history in great detail.  The examiner reported that the Veteran was alert and in no acute distress.  The examiner reported that the Veteran had tenderness with palpation of the medial and lateral malleolus, the Achilles tendon, the heel, the arch, the forefoot, the dorsal foot, and the toes of both feet.  It was noted that there was no redness or effusion of either foot or ankle.  The examiner indicated that the Veteran's feet and ankles did feel slightly warmer than his other extremities.  The examiner reported that strength with dorsiflexion and plantar flexion was 4/5 with shaking and giving way.  It was noted that sensation was intact to monofilament and vibration and that the pedal and posterior pulses were palpable.  The examiner indicated that she was unable to elicit an Achilles tendon reflex.  The examiner remarked that the Veteran was able to perform heel-shin testing without difficulty and that he had no scars.  

The examiner reported that the Veteran did have bilateral rigid pes planus deformities, left greater than the right, secondary to posterior tibial tendon dysfunction related to bilateral pes planus.  The examiner stated that the Veteran had a mild hallux valgus deformity of both great metatarsals with a 30 degree flexion deformity of the distal joint of the left great toe.  The examiner indicated that the Veteran's gait was broad-based and slow.  It was noted that the Veteran planted each foot on the ground firmly, but that he was not able to walk on his heels, toes, or do tandem walking.  The examiner remarked that the Veteran attempted one step with tandem walking and lost his balance.  The examiner stated that the Veteran had equal shoe wear and that he did not have his shoe inserts in place.  It was noted that the Veteran was wearing Arizona braces and that he reported that he could not wear his shoes inserts with the Arizona braces.  

The examiner indicated that the Veteran had no unusual corns or calluses and that both of his arches were absolutely flush with the floor.  The examiner stated that the Veteran's heel was everted out rather than in a straight alignment with the Achilles tendon.  It was noted that propriorception was normal and that the Veteran's right foot was 8 cm wide at the arch, with the left foot 8 cm wide at the arch, where the forefoot began the eversion aspect of the deformity.  The examiner indicated that the Veteran did have onychomycosis of the first, second, and fifth toe on the right and the first and second toes on the left, which had partially grown back.  The examiner indicated that the remaining nails of the left foot were absent.  The examiner stated that the Veteran had hammertoes involving the second, third, and fourth toes on the left foot.  

The examiner reported that X-rays, as to the Veteran's bilateral feet, indicated that his right foot was unchanged since December 2007 and that his left foot was unchanged since February 2008.  It was noted that the X-rays showed bilateral pes planus, bilateral os trigonum, and a normal accessory ossicle.  It was also reported that the Veteran had very minimal degenerative changes in that lateral aspect of the first metatarsophalangeal joint and the left talonavicular joint and that the left first distal phalanx deviated slightly laterally.  The diagnoses were as follows:  bilateral pes planus; rigid pes planovalgus deformity, bilaterally, secondary to posterior tibial tendon dysfunction, left worse than right; bilateral degenerative arthritic changes of the feet and ankles, at least as likely as not secondary to the Veteran's bilateral pes planus deformity; and onychomycosis of the toenails involving 0.5 percent of the unexposed skin, 0 percent of the exposed skin, and 0.5 percent of the total skin.  

Upon consideration of the evidence of record, the Board finds that the evidence as a whole shows that the Veteran's bilateral pes planus more nearly approximates the criteria for pronounced pes planus under Diagnostic Code 5276, and thus the criteria for a 50 percent rating are met.  38 C.F.R. § 4.7.  It is important to note that despite bilateral ankle problems, the Veteran is actually solely service-connected for bilateral pes planus.  The Veteran is not currently service-connected for any ankle disabilities.  The most recent June 2009 VA feet examination report noted that the Veteran reported that he had been provided ankle braces and arch supports.  The Veteran stated that he was not able to wear the shoe inserts with the ankle braces and that he would wear the ankle braces at work and the shoe inserts at home.  He specifically indicated that the ankle braces and shoe inserts only helped with stability, but not with his pain.  Additionally, the VA examiner reported that the Veteran had tenderness with palpation of the medial and lateral malleolus, the Achilles tendon, the heel, the arch, the forefoot, the dorsal foot, and the toes of both feet.  The examiner also indicated that she was unable to elicit an Achilles tendon reflex.  The examiner further reported that the Veteran had bilateral rigid pes planus deformities, left greater than the right, secondary to posterior tibial tendon dysfunction related to bilateral pes planus.  The examiner stated that the Veteran had a mild hallux valgus deformity of both great metatarsals with a 30 degree flexion deformity of the distal joint of the left great toe.  The examiner also indicated that the Veteran's heel was everted out rather than in a straight alignment with the Achilles tendon.  

The Board observes that the June 2009 VA feet examination report clearly indicated that the Veteran has tenderness of the plantar surfaces of the feet, some displacement of the Achilles tendon, and that his pain was not improved with orthopedic shoes or appliances.  The Board notes that recent treatment reports of record show symptomatology similar to that indicated pursuant to the June 2009 VA feet examination report.  As the Veteran has been shown to have pronounced bilateral pes planus (or flat foot), the Board finds that a 50 percent rating is warranted.  The Board notes that a 50 percent disability rating is the maximum rating allowed for bilateral pes planus under Diagnostic Code 5276, a higher schedular rating under that diagnostic code is not possible.  

The Board has also considered whether the record raises the matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1) (2008).  The evidence does not reflect that the Veteran's bilateral pes planus, alone, has caused marked interference with employment (i.e., beyond that already contemplated in the assigned rating), or necessitated frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  In fact, the Veteran is presently working full-time.  Based on the foregoing, the Board finds that referral for consideration of assignment of extra-schedular ratings is not warranted.  38 C.F.R. § 3.3219(b)(1).  

For the reasons set forth above, a 50 percent rating for the veteran's service-connected bilateral pes planus is warranted.  However, the preponderance of the evidence is against a finding that a rating in excess of 50 percent is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  



ORDER

An increased rating of 50 percent, but no more, for bilateral pes planus is granted, subject to the regulations applicable to the payment of monetary benefits.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


